Citation Nr: 1211419	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  04-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disability, claimed as jungle rot.

2.  Entitlement to service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the RO in New Orleans, Louisiana, which denied the skin and PTSD claims.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the Veterans Law Judge at a January 2008 hearing at the RO.  A transcript has been associated with the file.  The Board remanded this case in February 2009.  While this case was on remand, the VLJ before whom the Veteran testified left the Board.  The Veteran requested a new hearing before another VLJ in 2011.  The Board remanded in September 2011 to provide the Veteran with his hearing.  He testified before the undersigned at a December 2011 videoconference hearing.  A transcript has been associated with the file.

The Veteran also appealed claims of service connection for back, neck and right shoulder disabilities.  The Board granted service connection for the neck in February 2009.  The RO granted service connection for the right shoulder and the back in April 2011.  The Veteran did not disagree with the initial ratings or effective dates assigned.  The issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  




FINDINGS OF FACT

1.  The Veteran had tinea cruris and corporis at entry to service which was aggravated by service.

2.  The Veteran has a diagnosis of PTSD related to a stressor of fear of hostile enemy activity.


CONCLUSIONS OF LAW

1.  The Veteran's tinea cruris and tinea corporis were aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  PTSD was incurred in by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Veteran claims to have a skin disability and PTSD as a result of service.  For the reasons that follow, the Board finds that the Veteran's skin disability preexisted service and was aggravated by service.  The Veteran has a current diagnosis of PTSD related to a stressor of fear of hostile enemy activity.  The Board concludes that service connection is warranted for the skin disability and for PTSD.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Skin

The Veteran and his spouse have testified twice before the Board.  At the first hearing in January 2008, the Veteran testified that he had a skin rash that worsened in the wet and hot conditions of Vietnam.  He claimed that the condition continued to the present.  The Veteran's spouse testified that the Veteran's skin problems of the hands and crotch were first observed by her in 1971, which was at the time she first met him.  

The Veteran has been seen for treatment for the skin disability at VA.  Post-service treatment through VA shows a variety of diagnosed skin disorders, including dermatophytosis, rash, and xerodermatitis.  

The Board remanded this claim in February 2009 for a VA examination to determine, in part, what skin disorder was present.  The Veteran was seen for a February 2011 VA examination.  The examiner indicated that the present disabilities were tinea cruris and tinea corporis.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b). (2011).  A veteran who served during a period of war, as the veteran here, is presumed to be in sound condition when he entered into military service except for conditions noted on entrance medical examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service, the presumption does not attach, and the issue becomes whether the disease or injury was aggravated during service.  Id.

The Veteran's tinea cruris and corporis were noted during his induction examination to service.  This is the examination in which notations for the presumption of soundness are recorded.  Thus, the presumption of soundness does not attach.  The Veteran shall be considered to have had tinea cruris and corporis condition prior to service.

The Veteran cannot bring a claim for service connection for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

The Board remanded the skin disability service connection claim in February 2009 to provide the Veteran with a VA examination to answer several questions.  First, the Board required the examiner to determine whether the Veteran had chloracne or other acneform disease consistent with chloracne, or porphyria cutanea tarda.  Second, the examiner was to determine whether the Veteran's tinea cruris and contact dermatitis, which were noted on his induction exam and pre-existed service, underwent a chronic worsening during service beyond its normal progression.  Finally, the examiner was to determine whether any current skin disorder of the Veteran had its onset during his military service from June 1964 to April 1968 or is otherwise related to any in-service event.

The Veteran was seen for a VA examination in February 2011.  The Veteran's claims file was reviewed.  The Veteran reported that he broke out with an itchy rash in the spring and summer.  The Veteran reported that he used topical treatment three to four times a year for dermatitis.  The examiner indicated that the Veteran had tinea cruris and tinea corporis.  There was no evidence of chloracne, or porphyria cutanea tarda or acneform conditions.  

From review of the examination report, it appears that the examiner concluded that there were only tinea cruris or tinea corporis present.  Since these pre-existed service, the third question was left unanswered.  The report, however, is inadequate in failing to answer the second question at all.  The examiner only indicated that the condition was more treatable under currently available medication.

The Veteran testified before the undersigned that his condition spread during service to involve rashes of his groin, hands, feet and armpits.  The Veteran reported that he had lost the hair on his hands as a result of the inservice exacerbation.  He reported treatment through a private doctor two years after service which largely resolved the rashes.  The Veteran testified before the undersigned that he has few episodes of rashes now, which he treats with topical medication.  

Given that the Veteran had only limited involvement of tinea cruris and corporis at entry, which spread to involve additional areas, the Board finds that the condition was increased beyond the natural progression of the disease during service.  As such, the Board finds that the evidence in favor of the Veteran's claim is at least in equipoise.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R.  § 3.304(f) (2011).  

The Veteran's claim has remained denied due to a lack of credible supporting evidence that his in-service stressor occurred.

Since the filing of the Veteran's claim, 38 C.F.R. § 3.304 has been revised.  Now, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran alleges that he served in combat and that he was deployed to Vietnam on three occasions in order to provide security for downed aircraft.  A finding of combat duty would also materially affect the type of evidence needed to substantiate a claim for service connection for PTSD.  

The Veteran also alleges combat involvement and describes several instances thereof, including his killing of an enemy soldier and being subject to gunfire and rocket or mortar attacks from the enemy at his home base.  It, too, is noted that a Department of Defense (DD) Form 215, Correction to the DD Form 214, Certificate of Release or Discharge from Active Duty, indicates receipt of an Air Force Outstanding Unit Award with Valor.  

The Veteran has obtained statements from R.F., the former operations officer of the 432nd Police Squadron, Udorn Royal Thai Air Force Base.  An October 2003 statement by R.F. denies expressly any memory of the incident which the Veteran described.  Instead, R.F. states that he remembered various incidents of the type the Veteran described.  The Board notes that R.F. does not specifically remember the Veteran personally, and did not endorse the Veteran's involvement in any of the incidents R.F. did remember.  The statement did list many of the conditions surrounding the Udorn Air Base in Thailand, and confirms many of the particulars regarding post duty.  

The Veteran also submitted an undated statement from R.R. which indicated that the he also served in security with the Air Force in Thailand in the same era.  He reported that security personnel were not permitted to carry weapons on duty.  He indicated that this situation changed after the shooting of a policeman in October 1967, after the Veteran left Thailand.  

This statement does not confirm that Udorn came under attack at any time or that the perimeter guards came under fire at any point.  R.R. indicated that the security personnel were in danger and that the work was stressful and that covert enemy operations were conducted near Udorn.  

The Veteran testified before the undersigned that Udorn came under regular small arms fire.  He characterized the fire as sniper and harassment fire.  The Veteran's VA treatment records show that he has reported this stressor repeatedly, not just in testimony before the Board.  This stressor was part of a May 2004 psychological evaluation in which he was found to have PTSD as a result of service.  

The Board finds that the Veteran's lay report of sniper fire, in conjunction with the evidence above, is sufficient to confirm the occurrence of the inservice stressor.  See 38 C.F.R. § 3.304.  The Veteran has a diagnosis of PTSD and that diagnosis has been related to the inservice stressor.  The criteria for service connection have been met.  As such, the Board finds that the evidence is at least in equipoise in favor of the Veteran's PTSD claim.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A.  § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The Board has granted the appeals, as discussed above.  As such, the Board finds that any error related to the duties to notify or assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

ORDER

Entitlement to service connection for aggravation of tinea cruris and corporis is granted.

Entitlement to service connection for PTSD is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


